DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DARREN K. EDWARDS,
                            Appellant,

                                    v.

              GUARDIANSHIP OF CARRIE MAE HICKS,
                           Appellee.

                              No. 4D18-3283

                          [October 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mark A. Speiser, Senior Judge; L.T. Case No. PRC 07-
0005967.

  Darren K. Edwards, Fort Lauderdale, pro se.

  Tieesha N. Taylor of Elderly Care Law Firm, Miami, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.